IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DERRISE HOWARD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0089

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2017.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Derrise Howard, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order dated

January 10, 2017, and having determined the appeal is untimely, the appeal is

hereby DISMISSED. The dismissal is without prejudice to appellant filing a

petition for belated appeal pursuant to Florida Rule of Appellate Procedure

9.141(c).

ROBERTS, C. J., WINOKUR and M.K. THOMAS, JJ., CONCUR.